

113 S2796 IS: Working Student Act of 2014
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2796IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Ms. Baldwin (for herself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to increase the income protection allowances.1.Short titleThis Act may be cited as the
		  Working Student Act of 2014.2.Support for
			 working students(a)Dependent
			 studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C.
			 1087oo(g)(2)(D)) is amended to read as follows:(D)an income
				protection allowance (or a successor amount prescribed
				by the Secretary under section 478) of $8,451 for
				academic year 2015–2016;.(b)Independent
			 students without dependents other than a spouseSection 476(b)(1)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is
			 amended to read as
			 follows:(iv)an income
				protection allowance (or a successor amount prescribed
				by the Secretary under section 478)—(I)for single or
				separated students, or married students where both are enrolled
			 pursuant to
				subsection (a)(2), of $13,135 for
				academic year 2015–2016; and(II)for married
				students where 1 is enrolled pursuant to subsection (a)(2), of
			 $21,060 for
				academic year 2015–2016;.(c)Independent
			 students with dependents other than a spouseSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read
			 as follows:(4)Income
				protection allowanceThe income protection allowance is
				determined by the following table (or a
				successor table prescribed by the Secretary under section 478), for
			 academic year 2015–2016:Income Protection AllowanceFamily SizeNumber in College(including student)12345For each additional subtract:2$33,277$27,580$4,250341,43135,761$30,078451,15145,48139,825$34,114560,35854,66149,00543,321$37,665670,59164,90859,26553,55447,898For eachadditionaladd:6,000.(d)Updated tables
			 and amountsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is
			 amended—(1)in paragraph (1), by striking
			 subparagraphs (A) and (B)  and inserting the following:(A)In
				generalFor each academic year after academic year 2015–2016, the
				Secretary shall publish in the Federal Register a revised table of
			 income
				protection allowances for the purpose of sections 475(c)(4) and
			 477(b)(4),
				subject to subparagraphs (B) and (C).(B)Table for
				independent studentsFor each academic year after academic year 2015–2016, the
				Secretary shall develop the revised table of income protection
			 allowances by
				increasing each of the dollar amounts contained in the table of
			 income
				protection allowances under section 477(b)(4)(D) by a percentage
			 equal to the
				estimated percentage increase in the Consumer Price Index (as
			 determined by the
				Secretary) between December 2014 and the December next preceding
			 the beginning
				of such academic year, and rounding the result to the nearest $10.; and(2)in
			 paragraph (2), by striking shall be developed and all that
			 follows through the period at the end and inserting shall be developed
			 for each academic year after academic year 2015–2016, by increasing each
			 of the
			 dollar amounts contained in such section for academic year 2015–2016 by a
			 percentage equal to the estimated percentage increase in the Consumer
			 Price
			 Index (as determined by the Secretary) between December 2014 and the
			 December
			 next preceding the beginning of such academic year, and rounding the
			 result to
			 the nearest $10..(e)Effective
			 dateThe amendments made by this section shall be effective on
			 July 1, 2015.